Citation Nr: 0837004	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1965, and from August 1966 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In connection with his appeal, the veteran requested a 
hearing before a Veterans Law Judge in Washington, D.C.  In 
March 2006, prior to the scheduling of the hearing, the 
veteran withdrew his request and asked that the Board proceed 
with consideration of his claims, based on the evidence of 
record.


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current bilateral hearing loss and tinnitus were not present 
during his active service or for many years thereafter and 
his current hearing loss and tinnitus are not causally 
related to his active service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied.  In a December  2004 letter 
issued prior to the initial decision on the claim, a copy of 
which was provided to the veteran's representative, the RO 
addressed all three notice elements delineated in the revised 
38 C.F.R. § 3.159.  The fact that the notice did not address 
either the relevant rating criteria or effective date 
provisions was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  

Regardless, in March 2006, the RO sent the veteran a letter 
for the express purpose of notifying the veteran of the 
additional elements imposed by the Court in Dingess.  The 
veteran did not respond to the letter.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect); Medrano v. Nicholson, 21 Vet. App. 165 (2007) 
(failure by the RO to conduct a readjudication is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication).  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being given the opportunity to do so, 
the veteran has neither submitted nor identified any 
additional post-service VA or private clinical records 
pertaining to his claims, and none is evident from a review 
of the record.  In fact, in a January 2005 statement, the 
veteran indicated that he had never been treated for hearing 
loss.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claims.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of the examination 
provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his 
September 1962 military enlistment medical examination, his 
ears were normal.  His hearing acuity was normal on both 
spoken and whispered voice testing.  On a report of medical 
history completed in connection with the examination, the 
veteran denied a history of ear trouble.  

In-service medical records pertaining to the veteran's first 
period of active service are negative for complaints or 
findings of hearing loss or tinnitus.  At a November 1964 
military separation medical examination, his ears were again 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
0 (10)
--
10 (15)
LEFT
15 (30)
15 (25)
5 (15)
--
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

At a repeat military separation medical examination conducted 
in January 1965, the veteran's ears were again determined to 
be normal and his hearing acuity was normal on spoken and 
whispered voice testing.  

Service medical records pertaining to the veteran's second 
period of active service show that at his August 1966 
military enlistment medical examination, his ears were 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
10 (25)
0 (10)
0 (10)
5 (15)
15 (20)

On a report of medical history completed in connection with 
the examination, the veteran denied a history of ear trouble, 
including hearing loss.  

In-service medical records pertaining to the veteran's second 
period of active service are negative for complaints or 
findings of hearing loss or tinnitus.  At a June 1968 
military separation medical examination, no abnormalities of 
the ears were identified.  The veteran's hearing acuity was 
normal on spoken and whispered voice testing.  

The record on appeal also includes a January 1971 military 
reenlistment medical examination which shows that the 
veteran's ears were normal.  His hearing acuity was also 
normal on spoken and whispered voice testing.  On a report of 
medical history, the veteran denied a history of ear trouble, 
including hearing loss.  

The veteran's service personnel records have also been 
associated with the record on appeal.  In pertinent part, 
these records show that the veteran served aboard the USS 
America, the USS Randolph, and the USS Constellation.  His 
military occupational specialty during both tours of active 
duty was Shipping Clerk (clerical).  

In November 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including bilateral hearing loss and tinnitus.  
In a statement submitted in support of his claim in January 
2005, the veteran indicated that although he had never 
received medical treatment, it was his belief that his 
hearing loss and tinnitus had begun during service as a 
result of noise exposure aboard aircraft carriers.  

In connection with his claim, the veteran was afforded a VA 
medical examination in March 2005, at which he complained of 
bilateral hearing loss and tinnitus.  He indicated that his 
tinnitus had begun five to six years ago and was constant.  
The veteran reported a history of noise exposure during 
service.  He indicated that he had worked as a clerk aboard 
an aircraft carrier and slept next to the noisy aircraft 
runway aboard ship.  He denied post-service noise exposure, 
stating that he had worked as a cook and a delivery driver.  
He also denied recreational noise exposure and other known 
contributors to hearing loss.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
60
60
LEFT
35
45
60
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
After examining the veteran and reviewing his claims folder, 
the examiner diagnosed sensorineural hearing loss and 
tinnitus.  The examiner indicated that it was his opinion 
that such conditions were not as likely as not incurred in or 
otherwise related to the veteran's periods of active duty.  
He explained that the veteran's service medical records 
showed that he had normal audiometric behavioral thresholds 
on testing in 1964 and 1966, and that normal whisper tests 
were documented in 1962, 1965, 1968, and 1971.  Additionally, 
there was no evidence of tinnitus or noise exposure in the 
service medical records and the veteran had indicated that 
his tinnitus had begun 5 to 6 years ago, nearly 30 years 
after service.  

In his May 2005 notice of disagreement and his January 2006 
substantive appeal, the veteran indicated that although he 
had worked as a clerk during service, he still experienced 
acoustic trauma.  He explained that because he had served 
aboard three aircraft carriers, some noise exposure was to be 
expected.  He also recalled that his bunk was right next to 
the catapult and that he had to listen to the jet engines all 
day and night.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are the result of noise 
exposure during active service.  

As set forth above, the veteran's service medical records 
contain no indication of either hearing loss or tinnitus 
during active service.  Indeed, audiometric testing, as well 
as whispered and spoken voice testing, conducted on several 
occasions during active service consistently showed that the 
veteran's hearing acuity was within normal limits.  

The post-service medical evidence is similarly negative for 
any indication of hearing loss or tinnitus for almost four 
decades after the veteran's separation from service.  For 
example, when the veteran was examined in January 1971, more 
than two years after his separation from active service, his 
hearing acuity was normal on spoken and whispered voice 
testing.  Moreover, on a report of medical history, the 
veteran specifically denied having had a history of ear 
trouble, including hearing loss.  Significantly, the 
examination report is entirely negative for complaints or 
findings of tinnitus.  The Board observes that the first 
clinical evidence of hearing loss or tinnitus is in 2005, 
approximately thirty-seven years after the veteran's 
separation from service, when the veteran was examined by VA 
in connection with his claim.  

Based on the evidence set forth above, the Board finds that 
neither hearing loss nor tinnitus was present in service or 
for many years thereafter.  To the extent the veteran now 
claims that he has experienced hearing loss or tinnitus on a 
continuous basis since service, the record does not support 
his contentions in this regard.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  

In this case, the absence of medical evidence in service and 
for 37 years thereafter constitutes negative evidence against 
the claim because it tends to disprove the claim that hearing 
loss and tinnitus are the result of acoustic trauma injuries 
sustained in service which in turn resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hearing loss and tinnitus between the veteran's 
military service and the evidence showing hearing loss and 
tinnitus in 2005 is itself evidence which tends to show that 
such conditions did not have their onset in service or for 
many years thereafter and are not the result of acoustic 
trauma sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the absence of evidence of treatment for 
hearing loss and tinnitus for 37 years after service, the 
Board notes that the record also contains clinical evidence 
which contradicts the veteran's recollections of continuous 
hearing loss or tinnitus in service and thereafter.  As 
discussed above, for example, on reports of medical history 
completed by the veteran during active service and in 1971, 
the veteran specifically denied ear trouble, including 
hearing loss.  Again, examinations, hearing tests, and 
audiograms conducted during service and in 1971 all were 
normal with respect to the veteran's ears and/or his hearing 
acuity.  The Board finds that the contemporaneous records are 
entitled to more probative weight than the recollections of 
the veteran of events which occurred decades previously.

Despite the fact that the service medical records are 
negative for findings of a hearing loss disability or 
tinnitus, and despite the fact that the post-service medical 
records are negative for notations of hearing loss or 
tinnitus for nearly four decades thereafter, the Board notes 
that service connection may nonetheless be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
also Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, if 
there is a causal connection between the current condition 
and service, service connection may be established.  Godfrey 
v. Derwinski, 2 Vet. App. 354 (1992). 

In this case, however, the record contains no probative 
evidence that the veteran's current hearing loss and tinnitus 
are causally related his active service or any incident 
therein, including exposure to acoustic trauma.  In fact, in 
March 2005, a VA examiner concluded, after examining the 
veteran and reviewing his claims folder, that the veteran's 
hearing loss and tinnitus were not incurred during service or 
otherwise related to his active service.  

It is noted that the examiner provided a rationale for this 
unqualified decision, noting that the veteran's hearing 
acuity had been normal at the time of his separation from 
service and shortly thereafter, as evidenced by audiograms 
and/or hearing tests.  The Board assigns great weight and 
probative value to this opinion, as it was based on an 
examination of the veteran, as well as a full review of the 
claims folder, including the veteran's service medical 
records and contentions.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

The Board notes that there is no other probative evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma.  As the record does 
not establish that he possesses a recognized degree of 
medical knowledge, however, the veteran lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his opinion is 
not probative.  

In summary, the Board finds that the most probative evidence 
shows that the veteran's hearing loss disability and tinnitus 
were not present during active service or for many years 
thereafter nor are they causally related to his active 
service or any incident therein, including exposure to 
acoustic trauma.  Thus, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and tinnitus 
and the claims are denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


